In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00239-CV

JEFFREY POLK KILLIAN, Appellant           §    On Appeal from the 16th District Court

                                          §    of Denton County (16-04048-16)
V.
                                          §    September 27, 2018

ANGELA NICOLE KILLIAN, Appellee           §    Opinion by Chief Justice Sudderth


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Bonnie Sudderth
                                        Chief Justice Bonnie Sudderth